UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1arch 31, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 0-27757 CASE FINANCIAL INC. (Exact Name of registrant as specified in its charter) DELAWARE (State of other jurisdiction of incorporation or organization) 33-0529299 (I.R.S. Employer Identification Number) 7668 El Camino Real, Ste.104-106, Carlsbad, CA (Address of principal executive offices) (Zip code) (760) 804-1449 (Issuer's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares of issuer's common stock outstanding as of May 17, 2010: 41,185,145 EXPLANATORY NOTE Case Financial Inc. (the “Company”) hereby amends its Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, which was filed with the Securities and Exchange Commission on May 24, 2010 (the “Original Filing”). The purpose of this Amendment No. 1 on form 10-Q is to amend and replace the certifications of its chief executive officer and chief financial officer that were filed as Exhibits 31.1 and 31.2 to the Original Filing.The certifications are being replaced to include language that was inadvertently omitted in the certifications filed with the Original Filing.Additionally the Company's six month financial statements have been revised.The statement of cash flows has been revised to correctly post issuance of common stock.Earnings per share has been recalculated in the revised financial statement.No other part of the Original Filing is being amended hereby and this amendment does not reflect events that have occurred after the filing of the Original Filing. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1. INTERIM CONSOLIDATED FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULT OF OPERATION 12 ITEM 3. QUANTATATIVE AND QUALITATIVE DISCLOSURES AND RISKS 15 ITEM 4. CONTROLS AND PROCEDURES 16 PART II - OTHER INFORMATION 18 ITEM 1. LEGAL PROCEEDINGS 18 ITEM 1A. RISK FACTORS 19 ITEM 2.UNREGISTERED SALE OF EQUITY SECURITIES 19 ITEM 3. DEFAULTS IN SENIOR SECURITIES 20 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 ITEM 5.OTHER INFORMATION 20 ITEM 6.EXHIBITS 20 SIGNATURES 21 2 PART I – FINANCIAL INFORMATION ITEM 1. INTERIM CONSOLIDATED FINANCIAL STATEMENTS CASE FINANCIAL, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets ASSETS Unaudited As of As of March 31, September 30, Current Assets Cash & cash equivalents $ $ Prepaid expense - Other receivable - Total Current Assets Other Assets Deposits - - Total Other Assets - - TOTAL ASSETS $ $ Condensed LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued expenses $ $ Loans payable - related parties Loans payable Note payable - short-term Total Current Liabilities TOTAL LIABILITIES Stockholders' Equity (Deficit) Preferred stock, ($.0001 par value, 20,000,000 shares authorized; none issued and outstanding.) - - Common stock, (par value $.001 per share, 100,000,000 shares authorized: 41,185,145 and 29,185,145 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively) Paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) $ $ See Notes to the Condensed Consolidated Financial Statements 3 CASE FINANCIAL, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Six Months Six Months Three Months Three Months Ended Ended Ended Ended March 31, March 31, March 31, March 31, Revenues Service $
